Citation Nr: 1619012	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-09 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids.

2.  Entitlement to an evaluation in excess of 20 percent for residuals of injury to the right ring and middle fingers.

3.  Entitlement to special monthly compensation (SMC) based on loss of use of the right hand.

4.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine.

5.  Entitlement to service connection for a right hip disability, to include as secondary to the service-connected low back disability.

6.  Entitlement to service connection for a left hip disability, to include as secondary to the service-connected low back disability.

7.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force form July 1962 to July 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and December 2014 rating decisions by the Columbia, South Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The September 2009 decision denied increased evaluations for hemorrhoid and right hand disabilities, as well as TDIU, and the December 2014 decision addressed the low back evaluation and service connection for the hips.

In November 2013, the Board remanded the issues of evaluation of the right hand and hemorrhoids, and entitlement to TDIU, for additional development.  Requested development, including provision of VA examinations and obtaining updated VA treatment records, has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran requested a hearing before a Veterans Law Judge, to be held via videoconference from the RO, when perfecting his appeal in March 2010.  However, he withdrew this request in November 2010 correspondence.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of evaluation of a low back disability, service connection for left and right hip disabilities, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's internal hemorrhoids are asymptomatic.

2.  The right ring and long finger disability is manifested by limitation of motion considered to be the equivalent of ankylosis of those fingers; the remaining function is greater than that which would remain following amputation.

3.  The injury of two fingers of the right hand does not result in loss of use of the hand as a whole.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation of hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2015).

2.  The criteria for an evaluation in excess of 20 percent for residuals of injury to the right ring and middle fingers are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5149, 5219 (2015).

3.  The criteria for SMC based on loss of use of the right hand are not met.  38 U.S.C.A. §§ 1114, 1115, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 4.63 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  December 2008, March 2009, and October 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a June 2014 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

Several VA examinations have been afforded the Veteran; examiners made all findings necessary to application of the rating criteria.  The examinations are therefore adequate for adjudication.  The Board notes that there has been no allegation of worsening since the most recent examination.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Evaluations

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

	Hemorrhoids

The Veteran has alleged entitlement to compensation for fecal leakage and similar symptoms related to problems involving his anus.  The RO interpreted this as a claim for increased evaluation for hemorrhoids.  The Veteran has since stated that he intended his claim to be for additional symptoms related to his service-connected low back disability, but he has not abandoned the hemorrhoid claim.

Treatment and examination records reveal repeated statements by the Veteran and findings by doctors that hemorrhoids are asymptomatic, and have been for quite some time.  Doctors have repeatedly stated that fecal leakage and bowel problems are related to the spine, and not hemorrhoids, and the Veteran does not dispute such.  Studies confirm the presence of small internal hemorrhoids, but no related symptoms are noted.

The schedule provides that hemorrhoids, be they internal or external, are noncompensable when mild or moderate in degree.  A 10 percent rating is assigned for large or thrombotic irreducible hemorrhoids with excessive redundant tissue that recur frequently.  When there is persistent bleeding and secondary anemia, or fissures form, a 20 percent rating is assigned.  38 C.F.R. § 4.114, Code 7336.

Here, there is no finding or complaint of any hemorrhoid-related symptom or functional impairment.  Internal hemorrhoids are present, but are small and cause the Veteran no apparent problems or discomfort.  He has no current complaints associated with them, and in fact has said that he did not intend to make this claim.

Further, in the absence of current symptoms or complaints, there are no manifestations which are not contemplated by the schedule, and hence extraschedular evaluation is not applicable.  38 C.F.R. § 3.321.

Accordingly, the Board finds that an increased rating for hemorrhoids in not warranted.

	Fingers

The Veteran is currently rated 20 percent disabled for the residuals of a laceration injury to the long (middle) and ring fingers of the right hand.  He alleges entitlement to a higher evaluation because he reports increasing difficulty with dexterity and grasping, as when writing.

The Veteran has alleged involvement of the little finger in his initial injury as well, but that digit is not part of his service-connected disability.  The Board additionally notes that even though each examiner was informed by the Veteran of little finger involvement, there was no evidence of any current disability of that digit found.  Accordingly, the evaluation continues to consider only impairment of the long and ring fingers.  

This disability is rated under Code 5219, for unfavorable ankylosis of two digits on the same hand.  The rates considered are for the major or dominant hand; the Veteran has stated, and doctors note, he is right-handed.  A 20 percent rating is assigned when the disability involves the long and ring finger; the Code provides that rating as an amputation should also be considered.  Under Code 5149, amputation of the long and ring fingers is rated 30 percent disabling.  38 C.F.R. § 4.71a.

Even though not amputated, the functional equivalent can be found when the Veteran would be equally well served by an amputation stump and suitable prosthetic.  38 C.F.R. § 4.71a, Code 5149, Note f.  Additionally, the fingers are groups of minor joints, and rating is based on the degree of motion remaining.  In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

VA examination findings are markedly consistent over the course of the appeal.  The Veteran complains of pain and fatigability in the right hand.  It can be stiff, and interfered with his dexterity and manipulation.  He specifically noted that writing was difficult for him, and extended periods of writing made his pain worse.  He stated he could type, except at the February 2010 examination, when he cited difficulty with that task as well.  Examiners all noted some slight limitation of motion of the affected fingers, but stated that there was little to no gap to the palmar surface and thumb.  Only the January 2009 examiner found any grip weakness; other doctors noted strength was normal.  

Treatment records show no ongoing treatment or chronic complaints related to the hand injury.  The Veteran took medication for pain, but no other therapy was required.

Based on the examination findings, the Board finds that no increased evaluation is warranted.  Measured range of motion is full or nearly so in the fingers, and there is little to no loss of strength.  While the Veteran does experience pain and fatigue in the hand, this is considered in rating as ankylosis; as it accounts for the functional impact of the pain and fatigue even in light of nearly full motion.  

Moreover, the Board finds that the functional impairment is not the equivalent of amputation.  The fingers, even if stiff and painful, move in concert with the rest of the hand and are capable of gripping and manipulation.  The Veteran cites his difficulty with writing, but he is still capable of holding a writing instrument and manipulating it to some extent; he is not completely incapable of using the hand and fingers.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

The schedule fully accounts for the Veteran's complaints of pain and functional impairment; such are the basis of the criteria applied, particularly when such is done in light of the DeLuca factors.  There are no complaints unaccounted for; in that respect the Board notes complaints of radiculopathy related to a cervical spine disability which is a separately rated neurological impairment and not currently before the Board.  No extraschedular evaluation is warranted.  

SMC

The Veteran has alleged significant impairment of his hand due to the injury to his ring and long fingers on the right.  He cites difficulty with dexterity and manipulation, particularly writing, as evidence of loss of the cardinal functions of the hand.  These allegations require VA to infer a claim of entitlement to SMC for the loss of use of the hand.  

Regulations define loss of use of the hand as having actual remaining function in acts such as grasping and manipulation which is no better than would be present with amputation and use of a prosthesis.  38 C.F.R. § 4.63.

As is discussed above, the Board finds no loss of use of the hand.  The Veteran undoubtedly has difficulty with some fine motor tasks due to the slight limitations of motion of two of his fingers, but there is little loss of strength for grasping, and he can still do many tasks with the hand, such as typing.  The fingers, even if stiff and painful, move in concert with the rest of the hand and are capable of gripping and manipulation; he is not completely incapable of using the hand and fingers.


ORDER

A compensable evaluation for hemorrhoids is denied.

An evaluation in excess of 20 percent for residuals of injury to the right ring and middle fingers is denied.

Entitlement to SMC based on loss of use of the right hand is denied.


REMAND

In a December 2014 rating decision, the RO denied entitlement to an increased evaluation for the lumbar spine disability and entitlement to service connection for left and right hip disabilities as secondary to the back.  In February 2015, correspondence labeled as a notice of disagreement (NOD) was received at VA's Appeals Management Center (AMC) in Washington, DC, which was processing the Board's November 2013 remand directives.  This NOD discussed the appellate issue of TDIU entitlement, but also expressed disagreement with the denials of additional benefits for the low back and hips.  

The RO did note receipt of a formal NOD, on the form prescribed by VA for all claims arising after March 24, 2015, but the issues named on that form were new, and had not yet been adjudicated.  To clarify the status of all claims, the RO sent a September 2015 letter to the Veteran indicating that there was no NOD to the December 2014 decision on file, and that an NOD form would be needed to start an appeal.  No further action was therefore taken.

However, the Board finds that the February 2015 correspondence constitutes a valid NOD on the issues of evaluation of the lumbar spine disability and service connection for the hips.  As it arrived prior to March 2015, no form is required.  When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to TDIU, the Veteran has argued consistently that his low back problems, to include associated secondary manifestations, are primarily responsible for his unemployability.  The issue of TDIU cannot therefore be adjudicated until the open appeals regarding evaluation of those issues is settled; they are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC regarding the issues of entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine, and for service connection for left and right hip disabilities.  Advise the Veteran of the procedural requirements to continue an appeal of each issue.  If a substantive appeal is timely filed with regard to all or any of these matters, the perfected issue should be certified to the Board.

2.  After completion of the above, review the claims file and arrange for any additional development indicated.  Then readjudicate the remaining claims on appeal, to include TDIU as well as any newly perfected issues.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' A0ppeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


